Drunkenness in a public place is the offense; penalty assessed at a fine of $5.00.
The appellant was convicted in the Corporation Court of the City of Tyler, Texas, upon a complaint charging drunkenness in a public place. From a judgment of conviction in that court, he appealed to the County Court of Smith County, where he was again convicted and his punishment assessed at a fine of $5.00 and costs by the verdict of the jury. He now seeks an appeal to this Court from the judgment last mentioned.
Under the terms of Art. 53, C. C. P., the Court of Criminal Appeals is without jurisdiction in prosecutions originating in an inferior court and appealed to the county court where the fine assessed does not exceed $100.00. That is to say, on an appeal from a corporation court to the county court, the judgment of the latter court is final where the fine assessed does not exceed $100.00, and consequently, no appeal can be taken therefrom. See Annotations under Art. 53, Vernon's Ann. Tex. C. C. P., Vol. 1, pp. 95, 96; also Williams v. State,127 Tex. Crim. 300, 76 S.W.2d 137; Cervantes v. State,  101 S.W.2d 1019.
For the reasons stated above, the appeal is dismissed.